                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

NICHOLAS A. GLADU,                        )
                                          )
                      Plaintiff,          )
       v.                                 )      No. 1:19-cv-315-GZS
                                          )
MAINE DEPARTMENT OF                       )
CORRECTIONS, ET AL.,                      )
                                          )
                      Defendants          )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 41) filed December 17, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that Plaintiff’s claim under 42 U.S.C. § 1983 is

DISMISSED against Defendant Maine Department of Corrections.



                                                 _/s/ George Z. Singal        __
                                                 United States District Judge

Dated this 21st day of January, 2020
